      Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 1 of 15



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW HAMPSHIRE



Nichole T. Wilkins and
Estate of Beverly L. Mulcahey

    v.                                 Civil No. 18-cv-750-JL
                                       Opinion No. 2019 DNH 018
Rymes Heating Oils, Inc. and
Rymes Energy Holdings, LLC

                           MEMORANDUM ORDER

    This appeal from the Bankruptcy Court turns on the nature

of appellants’ claims.    While appellants frame their case as one

for successor liability based on Title VII claims against the

purchaser in a bankruptcy sale, they seek payment of settlement

amounts agreed to with the debtor after the sale.         Finding no

error in the Bankruptcy Court’s determination that its order

approving the sale forecloses successor liability for these

settlement amounts, this court affirms the Bankruptcy Court’s

decision.


    Applicable legal standard

    This court has jurisdiction over appeals from “final

judgements, orders, and decrees” of the Bankruptcy Court under

28 U.S.C. § 158(a)(1).    See also LR 77.4.     When hearing an

appeal from the Bankruptcy Court, this court applies the same

standards of review governing appeals of civil cases to the

appellate courts.   See Groman v. Watman (In re Watman), 301 F.3d
         Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 2 of 15



3, 7 (1st Cir. 2002).       As such, this court reviews the

Bankruptcy Court’s “findings of fact for clear error and

conclusions of law de novo.”        Old Republic Nat’l Title Ins. Co.

v. Levasseur (In re Levasseur), 737 F.3d 814, 817 (1st Cir.

2013).    This court reviews the Bankruptcy Court’s “order

granting a motion to dismiss for failure to state a claim de

novo.”    In re Montreal, Maine & Atlantic Railway, Ltd., 888 F.3d

1, 7 (1st Cir. 2018).


       Background

       Appellants Nichole T. Wilkins and Beverly L. Mulcahey were

previously employed by Fred Fuller Oil & Propane Co., Inc.

(“FFOP”).1    They sued FFOP and its president, Fred J. Fuller, for

discrimination, a hostile work environment, assault, and

retaliation under both Title VII of the Civil Rights Act of 1964

and RSA 354-A.2      On the eve of trial, FFOP filed for bankruptcy

protection, which stayed the appellants’ suit.3           Appellants’

counsel filed an appearance in the bankruptcy.4




1 Mulcahey is represented in this action by her estate as
administered by her husband, Raymond Mulcahey. Appellants’ App.
Vol. 1 (doc. no. 14) at 2 ¶ 3.
2   Id. at 3-4 ¶¶ 8-13.
3   Id. at 4 ¶ 14.
4   Id. at 197.



                                      2
         Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 3 of 15



       Shortly afterward, FFOP moved for an order authorizing the

private sale of all or substantially all of its assets to

appellee Rymes Heating Oils, Inc.5         In response, appellants’

counsel contacted counsel for FFOP and Rymes, threatening to

move to attach real estate holdings that would be transferred in

the sale.6    Appellants’ counsel did not follow through on this

threat and did not file any objection to the proposed sale.              She

appeared at the hearing where the Bankruptcy Court considered

objections to the motion.7       The Bankruptcy Court approved the

sale in an order (“Sale Order”) providing that, with certain

irrelevant exceptions:

       [T]he sale of the purchased Assets pursuant to the
       Asset Purchase Agreement is and shall be free and
       clear of all . . . “Liens” [] and all debts,
       liabilities, objections, commitments,
       responsibilities, claims (as that term is defined in
       the Bankruptcy Code) including, but not limited to,
       all product liability claims, claims arising under
       contracts, licenses, or other agreements . . .
       counterclaims, defenses and offsets of any kind or
       nature, arising prior to closing or relating in any
       way to any acts of [FFOP] prior to Closing, however

5 Id. at 198. While the parties previously disputed the status
of appellee Rymes Energy Holdings, LLC, appellants do not appeal
the Bankruptcy Court’s determination that both appellees fell
within its sale order. Appellants’ App. (doc. no. 15) at 552-
53; Appellants’ Br. (doc. no. 16) at 3 n.2. No distinction
between the appellees is relevant to the resolution of the
appeal, so the court refers to the appellees collectively as
“Rymes.” See Wilkins v. Rymes Heating Oils, Inc., 17-cv-744-JL,
2018 WL 1187412 at *1 n.4 (D.N.H. Mar. 7, 2018).
6   Appellants’ App. Vol. 1 (doc. no. 14) at 6 ¶ 22, 540.
7   Id. at 83 ¶ 21.



                                      3
          Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 4 of 15



        arising (the foregoing collectively refer to as
        “Claims”), with Liens or Claims to attach to proceeds
        of sale, pursuant to section 363(f) of the Bankruptcy
        Code. All persons holding Liens or Claims of any kind
        against [FFOP] or the Purchased Assets . . . are
        hereby forever barred, estopped, restrained and
        permanently enjoined from asserting such Liens or
        Claims against the Buyer, its successors or assigns
        . . . . The Buyer is not a successor to [FFOP] or its
        estate by reason of any theory of law or equity and
        the Buyer shall not assume or in any way be
        responsible for any liability, obligation, commitment
        or responsibility of [FFOP] and/or estate, or any
        debts, liabilities, responsibilities or commitments in
        any way relating to the Purchased Assets or the
        [FFOP]'s use of the Purchased Assets prior to the
        Closing, except as otherwise expressly provided in the
        Asset Purchase Agreement.8

And further:
        Neither the purchase of the Purchased Assets by
        [Rymes] nor the subsequent operation by [Rymes] of any
        business previously operated by [FFOP] shall cause
        [Rymes] to be deemed a successor in any respect to
        [FFOP]’s business within the meaning of any law, rule
        or regulation, including but not limited to any
        revenue, pension, ERISA, tax, labor or environmental
        law, rule or regulation or under any products
        liability law with respect to [FFOP]’s liability.9

        More than a year later, appellants reached a settlement

agreement with FFOP.        This settlement, which was approved by the

Bankruptcy Court, allowed appellants certain unsecured claims

against the bankruptcy estate, totaling $3,761,263.10             But these

claims would be paid only in conjunction with other unsecured


8    Id. at 269.
9    Id. at 274.
10   Appellants’ App. Vol. 2 (doc no. 15) at 515-20.



                                       4
         Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 5 of 15



claims, and the joint motion in support of the settlement noted

that for the subordinated claims making up more than $2.5

million of the total, “it is unlikely that any dividend will be

paid on those claims in [FFOP]’s judgment.”11

       Appellants hoped that adversary proceedings against Fred J.

Fuller, his family, and other associates would recover assets

sufficient to substantially pay off the settlement.12            But these

efforts proved fruitless and appellants determined that “FFOP

has an inability to pay the amount of settlement.”13

       Appellants then brought this suit against Rymes in

Merrimack County Superior Court alleging that Rymes is liable

for the settlement agreement under a theory of successor

liability.     Appellees removed it to this court and moved to

refer the case to the Bankruptcy Court.          This court granted that

motion, finding that “[l]iability for the [appellants]’ Title

VII claims against FFOP and the amount of damages owed them has

been resolved through the [appellants]’ and FFOP’s settlement of

those claims. . . . [T]he only claim at issue here is whether

the Rymes companies may be held to account for the settlement as



11Id. at 503 ¶ 4. Any funds recovered from appellants’
litigation against Fred J. Fuller personally would credit
against these subordinated claims.
12   Appellants’ App. Vol. 1 (doc. no. 14) at 8 ¶ 33.
13   Id. at 7-8 ¶¶ 32-36.



                                      5
         Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 6 of 15



FFOP’s alleged successor.”        Wilkins v. Rymes Heating Oils, Inc.,

17-cv-744-JL, 2018 WL 1187412 at *3 (D.N.H. Mar. 7, 2018).

Whether Rymes may be held liable as successors to FFOP depends

on the Sale Order, and “the First Circuit Court of Appeals has

unequivocally determined that when ‘[t]he underlying dispute . .

. involves a subsequent purchaser’s interpretation of a sale

order “free and clear of liens” under 11 U.S.C. § 363(b),’” a

bankruptcy court has jurisdiction to resolve the matter.             Id. at

3 (quoting Middlesex Power Equip. & Marine, Inc. v. Town of

Tyngsborough, Mass. (In re Middlesex Power Equip. & Marine,

Inc.), 292 F.3d 61, 68 (1st Cir. 2002).

       The Bankruptcy Court, after a hearing, granted appellee’s

motion to dismiss the complaint.          It found that “the Sale Order

. . . unambiguously bars the prosecution of these claims

against” Rymes, and so did not reach the merits of the successor

liability question.14


       Analysis

       Appellants raise three issues.        They argue:    (1) that the

Bankruptcy Court erred in dismissing their claim solely on the

basis of the Sale Order; (2) that the Bankruptcy Court erred by

not weighing the competing interests of the federal schemes for

bankruptcy and remediation of federal employment law violations;


14   Appellants’ App. Vol. 2 (doc no. 15) at 550-55.



                                      6
      Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 7 of 15



and (3) that assuming that successor liability is not barred by

the sale order, the issue must be remanded to an Article III

court rather than the Bankruptcy Court.       Because the court

affirms the Bankruptcy Court on the first two issues, it does

not reach the third.


     A.   Dismissal on the basis of the sale order

     Appellants do not contest that the Sales Order purports to

block assertions of successor liability against Rymes.          Instead,

their argument mixes two issues – whether a bankruptcy court has

the power to issue a sales order that blocks successor liability

claims of the type they bring, and whether a bankruptcy court

has jurisdiction to rule on the application of its orders to

such successor liability claims.

     The latter issue has already been decided by this court in

this case.    Per Middlesex, if the “underlying dispute []

involves a subsequent purchaser’s interpretation of a sale order

‘free and clear of liens’ under 11 U.S.C. § 363(b), an order

that can only be issued by a bankruptcy court, . . . it is one

that arises in a case under title 11 or perhaps arises under

title 11.”   15   292 F.3d at 68.   The subsequent ruling in Gupta v.



15The bankruptcy court in Middlesex exercised its ability to
abstain from deciding the dispute. 292 F.3d at 63. Appellants
suggest that the Bankruptcy Court here could have abstained, but
make no argument that it was required to do so. For cases based
on “arising in” or “arising under” jurisdiction, like this one,


                                    7
      Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 8 of 15



Quincy Medical Center did not disturb this holding, as Gupta

itself explained.    858 F.3d 657, 665 (1st Cir. 2017).        While

Middlesex “involved the interpretation of a specific provision

of a sale order, [the Gupta appellants] have failed to identify

any provision of the Sale Order itself . . . underlying their

claims.”   Id.   Unlike Gupta, where the underlying dispute

concerned the terms of an asset purchase agreement between the

debtor and purchaser, this case, like Middlesex, turns on the

terms of the sale order issued by the Bankruptcy Court itself.16

     Appellants’ other argument, generously construed, is that a

sales order issued by a bankruptcy court cannot simply block all

assertions of successor liability.      While this may be true, the

cases appellants cite are all plainly distinguishable from their

attempt to assert successor liability.

     First, Zerand-Bernal Group, Inc. v. Cox concerned products-

liability plaintiffs who were not injured until well after the

bankruptcy sale, and so had no opportunity to bring a claim

against the debtor or the estate.      23 F.3d 159 (7th Cir. 1994);

see also In re Gruman Olson Indus., Inc., 467 B.R. 694 (S.D.N.Y.



abstention is permissive and not mandatory.        Middlesex, 292 F.3d
at 67-68.
16Similarly, Marotta Gund Budd & Dzera LLC v. Costa involved
allegations of defamation tangential to a bankruptcy, and did
not turn on any order of the bankruptcy court. 340 B.R. 661
(D.N.H. 2006) (DiClerico, J.).



                                   8
      Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 9 of 15



2012)(same).   Appellants brought their employment claims against

the debtor before the bankruptcy and chose to settle those

claims after the bankruptcy sale.      While a sales order may not

necessarily extinguish claims arising from injuries that do not

exist at the time of the sales order, that is no aid to

appellants.

    Next, Teed v. Thomas & Betts Power Sols., L.L.C., discussed

infra, does not concern a bankruptcy sale order.         711 F.3d 763,

768 (7th Cir. 2013).

    And in Middlesex, the underlying Massachusetts Land Court

decision appears to have turned on the property tax nature of

the liens in question, and that decision was not considered or

affirmed on its merits by the Court of Appeals.         292 F.3d at 65.

    None of the authorities marshalled by appellants in support

of their jurisdictional arguments suggest that a bankruptcy

court lacks the power to enjoin claims such as appellants’, or

lacks the authority to interpret the application of its own

order to such claims.


    B.   Failure to weigh successor liability factors

    Appellants’ second argument overlaps with the first.              Even

if a bankruptcy court can block successor liability claims

through a sales order, they contend that enforcement of that




                                   9
         Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 10 of 15



sales order must be weighed against other interests, such as the

potentially competing federal scheme of employment law.

     Appellants rely primarily on Teed.           There, the Seventh

Circuit Court of Appeals weighed factors in ultimately allowing

successor liability against the purchaser of assets from a

Wisconsin law receivership proceeding, despite a declaration

that the sale was free and clear of all unassumed liabilities

and a specific repudiation of any successor liability on the

Fair Labor Standards Act claims at issue.           711 F.3d 763.

Arguably, Teed suggests a case-by-case analysis of successor

liability claims even where such liability is disclaimed.

Appellants urge that approach rather than that of In re Trans

World Airlines, which upheld the extinguishment of successor

liability for employment discrimination claims pursuant to a

§ 363(f) sale.      322 F.3d 283 (3rd Cir. 2003) (“TWA”).17         But

Teed, vitally, does not concern a federal bankruptcy court’s

order.    Indeed, it cites TWA, noting that the Teed defendant did

not raise a key argument which might have particular force in

the bankruptcy context.        711 F.3d at 768.




17While the First Circuit Court of Appeals has neither adopted
nor rejected TWA, the Bankruptcy Appellate Panel of the First
Circuit has adopted the broad construction of the terms “any
interest” in § 363(f) employed by TWA. See In re PBBPC, Inc.,
484 B.R. 860, 868-69 (B.A.P. 1st Cir. 2013).



                                      10
      Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 11 of 15



    Ensuring an orderly process for competing creditors is

particularly important in the bankruptcy process.         See TWA, 322

F.3d at 291-293.    Appellants have identified no case holding

that successor liability should be permitted despite a

bankruptcy court’s “free and clear” sales order where the

alleged injury occurred prior to the entry of the order.           Cf.

Faulkner v. Bethlehem Steel/Int’l Steel Grp., No. 2:04-CV-34-PS,

2005 WL 1172748 at *3 (N.D. Ind. Apr. 27, 2005) (“[Plaintiff]

cites a number of cases for the proposition that successor

liability applies in Title VII and § 1981 cases . . . [b]ut none

of the cases he cites involved a sale approved by a bankruptcy

court.”).

    But even if there is a conflict between Teed and TWA, that

dilemma is not before the court and need not be resolved to

affirm the Bankruptcy Court.      Appellants’ successor liability

claim in this case is not “a claim in the nature of personal

injury or tort claims, arising under Title VII.”         Wilkins, 2018

WL 1187412 at *3 (quotations omitted).       Appellants settled their

claims against FFOP, after the bankruptcy sale, in exchange for

unsecured claims.    The issue is not whether, in the abstract,

Rymes might be held liable for Title VII claims based on the

appellants’ pre-sale employment with FFOP, but whether Rymes can

be required to pay the settlement amounts that post-sale FFOP

agreed to.   Appellants argue that their “claim of successor


                                   11
      Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 12 of 15



liability is for liability for the Title VII claim, which

happens to be reduced to a judgment.       No one has explained how

the two can be divorced as far as successor liability.”18          The

point of divorce is clear – the bankruptcy sale.         Successor

liability may obligate a purchaser to bear the liabilities

associated with a seller or debtor’s pre-sale operations.              But

the purchaser has no successor liability for the actions of the

seller or debtor taken after the sale.

     Appellants’ successor liability claims in this action

assume that Rymes can be held responsible for FFOP’s decision,

more than a year and a half after the sale, to accept liability

for the Title VII claims in a settlement.        The settlement,

approved by the bankruptcy court, granted bankruptcy-specific

relief:   a particular set of unsecured claims from FFOP’s

estate.   These settlement claims are not attributable to Rymes,

and the Bankruptcy Court correctly found that it did not need to

go beyond the sale order to reach this conclusion.19




18Appellants’ Surreply on Appellee’s Rule 8020 Mot. (doc. no.
13) ¶ 11.
19Appellees argue that because appellants appeared in the
bankruptcy and did not object to the sale, res judicata bars
their claims. This court, like the Bankruptcy Court, does not
reach that argument. See Appellees’ App. Vol. 2 (doc. no. 15)
at 530-32.



                                   12
      Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 13 of 15



    Appellees’ Rule 8020 motion

    Bankruptcy Rule 8020 permits a district court to award just

damages and single or double costs to the appellee if it

determines that an appeal was frivolous.

    While there is no set formula for determining whether
    an appeal is frivolous, courts in the First Circuit
    generally consider whether the appellant acted in bad
    faith, and whether the argument presented on appeal is
    meritless in toto or only in part. Other factors to
    be considered are whether the appellant’s own argument
    effectively addresses the issues on appeal, fails to
    cite any authority, cites inapplicable authority,
    makes unsubstantiated factual assertions, asserts bare
    legal conclusions, or misrepresents the record.
    Generally, sanctions will be imposed regardless of the
    motive of the appellant because the rule seeks to
    compensate an appellee who has had to waste time
    defending a meritless appeal.

In re Kusek, 461 B.R. 691, 698 (B.A.P. 1st Cir. 2011).            The rule

“is far from a strict liability model.       More than just a losing

argument is necessary to support a conclusion that an appeal is

frivolous.”   Id.

    Appellees have moved for relief under Rule 8020.           Contrary

to appellants’ argument, this motion does not suggest any

improper purpose.     As discussed supra, Rymes cannot reasonably

be held liable for FFOP’s post-sale settlement of appellants’

claims, and so Rymes’s frustration with the appeal is

understandable.     But the appeal is not frivolous.      While

appellants’ contention that successor liability in support of

federal employment law interests ought to outweigh a “free and


                                   13
         Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 14 of 15



clear” sale under the bankruptcy code is not directly supported

by any authority, it is true that TWA has not been clearly

adopted by the First Circuit Court of Appeals and that Teed does

not entirely foreclose extending its approach to bankruptcy.

Appellants have addressed this issue in their appeal and cited

authority in support of it.        They have not asserted bare legal

conclusions or misrepresented the record.           While they have not

acknowledged that the settlement of their claims against FFOP

after the sale is an intervening action which undermines their

successor liability theory, the Bankruptcy Court’s decision

arguably did not rely on that basis.20          Finally, although not

determinative, there is no suggestion in the record that

appellants have brought the appeal in bad faith.            The factors

thus weigh against frivolousness.


       Conclusion

       Under the Sale Order, appellees are not subject to

successor liability for FFOP’s settlement with appellants.                The

Bankruptcy Court’s decision to grant Rymes’ motion to dismiss

the complaint is AFFIRMED.        Appellees’ motion pursuant to

Federal Rule of Bankruptcy Procedure 8020 is DENIED.21




20   Appellants’ App. Vol. 2 (doc. no. 15) at 555.
21   Document no. 6.



                                      14
         Case 1:18-cv-00750-JL Document 20 Filed 01/31/19 Page 15 of 15



      SO ORDERED.




                                     Joseph N. Laplante
                                     United States District Judge

Dated:    January 31, 2019

cc:   Leslie H. Johnson, Esq.
      Christopher M. Candon, Esq.
      Courtney H.G. Herz, Esq.




                                      15
